USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ciuegaaicaeacae ALLY FILED
JOSEPH GUGLIELMO, on behalf of DOC #: ——
himself and all others similarly situated, DATE FILED: _ 2/3/2020 __
Plaintiff,
-against- 19 Civ. 11198 (AT)
PLAYMOBIL USA, INC., ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On December 17, 2019, the Court ordered the parties to submit a joint status letter and
proposed case management plan by January 30, 2020. ECF No. 5. That submission is now
overdue. Accordingly, it is hereby ORDERED that the parties shall submit their joint letter and
proposed case management plan by February 4, 2020.

SO ORDERED.

Dated: February 3, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
